Exhibit 10.1

 

[g63581kgi001.gif]

2013 Incentive Compensation Plan Effective January 1, 2013 Employee Robert E.
Balletto Estimated 2013 Salary 194,000 $ Title President/CEO Estimated 2013
Target 18% 34,920 $ Thresholds Maintain CAMELS rating at one of the two highest
ratings Maintain an Asset Quality Rating of "Satisfactory" or better Goal #1:
Achieve ROA Annual Payout Target 60% = 20,952 $ Goals Payout 95% of Budget 6,914
$ At Budget 13,828 $ 106% of Budget 20,952 $ Stretch Goal Every .04% over 106%
of Budget 6,914 $ Goal #2: Achieve Efficiency Ratio Annual Payout Target 40% =
13,968 $ Goals Payout 102% of Budget $ 4,656 At Budget 9,312 $ 97% of Budget
13,968 $ Stretch Goal Every 2% under 97% of Budget 4,656 $ NOTES: Bonus targets
are based on Georgetown Bancorp Inc. 2013 budget. All dollar figures are based
on estimates of annualized salary. Incentive payments are based on the
employee's actual base compensation for the fiscal year, which includes straight
time pay, vacation, holiday, personal, sick and jury duty pay. Overtime and
other payments including previous year's bonus payout will be excluded from the
calculation. To be eligible for the Incentive Compensation, the employee must be
actively employed, performing at a level of "satisfactory" or above, and not be
on a written warning at the time of the incentive payment. The Bank shall have
the right to rescind and recoup or "clawback" incentive payments paid under this
plan if the Compensation Committee concludes that such awards were paid out
based on information that is later found to be materially incorrect, including
payments that were determined, in whole or in part, on financial statement
information that is subsequently restated.

 

 